12/11/2019   16:23     2126370086                 USA I I Ul'<NI::. Y



                                                                              USDCSDNY
                                                                              DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                              .DOC#:    , 1/l_.i I
     UNITED $TATES DISTRICT COURT                                             DATE FILED:   T    J rlJJ.(
     SOUTHERN DISTRICT OF NEW YORK
                                                  -x
                                                                                                            ,.I,
     UNITED STATES OF AMERICA
                                                                          ORDER
             - v. -
                                                                          li9 Cr.   169   (VM}
     EDWARD TORRES,

                                Defendant.

     - - - - - - - - - - - - - - -                -x
                     WHEREAS,   with   the    consent       of          the   defendant,     E',OWARD

     TORRES, his guilty plea allocution was taken before a United States

     Ma.gist.r.ate Judge on December 9, 2019; and

                     WHEREAS,   a transcript of the allocution was made and

     thereafter was transmitted to the District Court; and·

                     WHEREAS, upon review of that transcript, this Court has

    determined that the defendant entered the guilty plea knowingly

    and voluntarily and that there was a factual basis for the guilty

    plea;

                     IT IS HEREBY ORDERED that the defendant's guilty plea is

    accepted.



    Dated:           New York, New York




                                             SOUTHERN DISTRICT OF NEW YORK
                                  2126370086                                       USATTORl'lEY
.. 12/11/2019     16:23                                                                                                                          t-'AC.:,1:.   t14/ ~4




                                                                                    United States Attorney
                                                                                    Southern Districi ofNew Yol'k
                                                                                    The St/vio J Mollo 811ildi111
                                                                                    One Saint Andrew ·s P/a;(J
                                                                                                Ne,,, York J()(](/7
                                                                                                                              ORIGINAL
                                                                                    New York,



                                                                                    December 2,2019


         BY EMAIL
         Antonia Marie Apps, Esq.
         Adam Fee, Esq.
         Milbank LLP
         55 Hudson Yards
         New York, NY 10001

                      Re: United Statel' v. Edward Torr~·, 19 Cr. 169 (VM)

         Dear Ms. Apps and Mr. Fee:

                 On the understandings specified below, the Office of the United States Attorney for the
         Southern District of New York ("this Office") will accept a guilty plea from Edward Torres ("the
         defendant") to Count One of the above-referenced Indictment (the "Indictment11) . Count One
         charges the defend.ant with conspiracy to distribute and possess with intent to distribute mixtures
         and substances containing a detectable amount of fentanyl. mixtures and substances containing a
         detectable amount of heroin, and mixtures and substances containing a detectable amount of
         cocaine, in violation of Title 21, United States Code, Sections 84 l(b)(l)(C) and 846. This charge
         carries a maximum term of imprisonment of 20 years; a max.imum term of supervised release of
         life; a mandatory minimum term of supervised release of three years; a maximum fine, pursuant
         to Title 18, United States Code, Section 3571. and Title 21, United States Code, Section
         84 l(b)(l)(C), of the greatest of $1,000,000, twice the gross pecuniary gain derived from the
         offense, or twice the gross pecuniary loss to persons other than the defendant resulting from the
         offense; and a $100 mandatory special assessment.

                 In consideration of the defendant's plea to the above offense, the defendant will not be
         further prosecuted criminally by this Office (except for criminal tax violations, if any, as to which
         this Office cannot, and does not, make any agreement) for conspiri11g to distribute and possess
         with intent to distribute fentanyl, heroin, and cocaine from in or about January 2018 through in or
         about January 2019, as cha.rged in Count One of the Indictment, it being understood. that this
         ri• 1,rcr.mcn!dnl'~ nr,1 h1!1" th(' u~;; nr ~!!(,'!, ('.l'l1Cl1.1c.t ;1.s a rwcdk::tt' net 01' :lfi the h!-\(;j,;; r11r ;'l :;,~.l)(t~IH.i1w
         (;,;J1lwn1;eme11l m a subsequi::nL pros1.:cuu011 11;c1ut.1mg, out noL limited to, a prosecutlon pL1rsua11l to
         18 U.S.C. §§ 1961 et seq. ln addition, at the time of sentencing, the Government will move to
         dismiss any open Count(s) against the defendant. The defend.ant agrees that with respect to any
         and all dismissed charges he is not a. "prevailing party'' within the meaning of the "Hyde
         Amendment," Section 617, P.L. 105~119 (Nov. 26, 1997), and will not file any claim uncle,: that
         law.



         2019.07.08
12/11/2019     16:23          2126370086                         IJSATTORNl;Y                                PAGE   05/24



                                                                                                       Pa.gc2


              The defendant hereby admits the forfeiture allegation with respect to Count One of the
      Information and agrees to forfeit to the United States, pursuant to Title 21., United States Code,
      Section 853, any and all property constituting, or derived from, any proceeds obtained, directly or
      indirectly, as a result of sai.d. offense and any and all property used, or intended to be used, in any
      manner or pa.rt, to commit, or lo facilitate the commission of, said offense, including but not limited
      to a sum of money in United States currency representing the amount of proceeds traceable to the
      commission of said offense. Jt is further understood that any forfeiture of the defendant's assets
      shall not be treated as satisfaction of any fine, restitution, cost of imprisonment, or any other
      penalty the Court may impose upon him in addition to forfeiture.

                   A. Offense Level

                 In consideration of the foregoing and pursuant to United States Sentencing Guidelines
      ("U.S.S.G." or "Guidelines") Section 6B l .4, the parties hereby stipulate to the following:

                   A. Offense Level

                   1. The applicable Guidelines manual is the November 1~ 20 l 8 edition.

                   2. The Guideline applicable to Count One is U.S.S.G. § 2D 1.1. Pursuant to U.S.S.G. §§
                      2D 1.1 (a)(S) and 2D1.1 (c)(9), the base offense level is 22 because the offense
                      involved at teast 80 grams of heroin but less than 100 grams of heroin.

                   3. Pursuant to U.S.S.G. § 3B1.1 (c)i a two-level increase is warranted because the
                      defendant was an organizer, leader, manager, or supervisor of the criminal activity.

                   4. Assuming the defendant clearly demonstrates acceptance of responsibility, to the
                       satisfaction of the Government, through his allocution and subsequent conduct prior to
                       the imposition of sentence, a two-level reduction will be warranted, pursuant to
                       U.S.S.G. ~ 3E1 .1 (a). Furthermore, assuming the defendant has accepted responsibility
                       as described in the previous sentence, the Government will move at sentencing for an
                     , additional one-level reduction, pursuant to U.S.S.G. § 3EI. I (b), because the defendant
                       gave timely notice of his intention to enter a plea of guilty, thereby permitting the
                       Government to avoid preparing for trial and permitting the Court to allocate its
                       resources efficiently.

                   In accordance with the above, the applicable Guidelines offense level is 21.



             Based upon the information now available to this Office (including representations by the
      defense), the defendant has three criminal hi.story points, calculated as follows:

                   1. The defendant was convicted on or about July 20, 1991, in Bronx County Supreme
                      Court, of first-degree manslaughter, a felony) in vio!ation of New Yori< Penal Law
                      Section 125 .50(1 ), and sentenced to 100 months' to 25 years' imprisonment. Pursuant


      2019,07.08
12/ll/201g     lo:23                                              U::iR I I UKNt. Y




                                                                                                           Page~


                       to U.S.S.G. §§ 4Al.1 (a) and 4A l .2(e)( l ), this sentence results in three criminal history
                       points.

                   2. The defendant was convicted on or about July 20, I 991, in Bronx County Supreme
                      Court, of second-degree criminal possession of a weapon, a felony, in violation of New
                      York Penal Law Section 265.03, and sentenced to 1 to 3 years' imprisonment. Pursuant
                      to U.S.S.G. § 4Al .2(a)(2), this sentence results in zero criminal history points.

                   3. The defendant was convicted on or about July 20, 1991, in Bronx County Supreme
                      Court, of third-degree criminal possession of a loaded firearm, a felony, in violation of
                      New York Penal Law Section 265.02, and sentenced to l to 3 years' imprisonment.
                      Pursuant to U.S.S.G. § 4A l .2(a)(2), this sentence results in zero criminal history points.

                   Accordingly, the defendant's Criminal History Category is II.

                   C. Sentencing Range

              Based upon the calculations set forth above, the defendant's stipulated Guidelines range is
      41 to 51 months' imprisonment (the ''Stipulated Guidelines Range"). In addition, after determining
      the defendant's ability to pay, the Court ma.y impose a fine pursuant to U .S.S.G. § 5E l.2. At
      Guidelines level 21, the applicable fine range is $15,000 to $1,000,000.

             The parties agree that neither a downward nor an upward departure from the Stipulated
      Guidelines Range set forth above is warranted. Accordingly, neither party will seek any departure
      or adjustment pursuant to the Guidelines that is not set forth herein. Nor will either party in any
      way suggest that the Probation Office or the Court consider such a departure or adjustment under
      the Guide Iincs.

              The par.ties agree that either party may seek a sentence outside of the Stipulated Guidelines
      Range based upon the factors to be considered in imposing a sentence pursuant to Title 18, United
      States Code, Section 3553(a).

               Except as provided. in any written Proffer Agrccment(s) that may have been entered into
      between this Office and the defendant, nothing in this Agreement limits the right of the parties
      (i) to present to the Probation Office or the Court any facts relevant to sentencing; (ii) to make any
      arguments regardi.ng where within the Stipulated Guidelines Range (or such other range as the
      Court may determine) the defend.ant should be sentenced and regarding the factors to be considered
      in imposing a sentence pursuant to Title 18, United States Code, Section 3553(a); (iii) to seek an

      defendant's criminal history category is different from that set forth above; and (iv) to seek an
      appropriately adjusted Guidelines range or maodatory minimum term of imprisonment if it is
      subsequently determined th.at the defendant qualifies as a career offender under U.S.S.G. § 4B l. 1.
      Nothing in this Agreement Ii.mi ts the right of the Government to seek denial of the adjustment for
      acceptance of responsibility, see U.S.S.G. § 3El .1, regardless of any stipulation set for.th above, if
      the de-fondant fa.ils clearly to demonstrate acceptance of responsibility, to the satisfaction of the
      Government, through his allocution and subsequent conduct prior to the imposition of sentence.


      2019.07.08
12/11/2819          16:23                2126370085                                                U=iA I I Ut-<::Nl:.Y




                                                                                                                                                                         Page 4


       Similarly, nothing in. this Agreement limits the right of the Government to seek an enhancement
       for obstruction of justice, see U.S.S.G. § 3C1.1, regardless of any stipulation set forth above,
       should it be detennined that the defendant has either (i) engaged in conduct, unknown to the
       Government at the time of the signing of this Agreement, that constitutes obstruction of justice or
       (ii) conm1ittcd another crime after signing this Agreement.

              It is understood that pursuant to U.S.S.G. § 6B l. .4( d). neither the Probation Office nor the
      Court is bound by the above Guidelines stipulation, either as to questions of fact or as to the
      determination of the proper Guidelines to apply to the facts. In the event that the Probation Office
      or the Court contemplates any Guidelines adjustments, departures, or oalculations different from
      those stipulated to above, or contemplates any sentence outside of the stipulated Guidelines range,
      the parties reserve the right to answer any inquiries and to make all appropriate arguments
      concerning the same.

              It is un.derstood that the sentence to be imposed upon the defendant is detem1ined solely
      by the Court. ft is further understood that the Guidelines are not binding on the Court. The
      defendant acknowledges that his entry of a guilty plea to the charged offenses authorizes the
      sentencing court to impose any sentence, up to and including the statutory maximum. sentence.
      This Office cannot, and does not, make any promise or representation as to what sentence the
      defendant will receive. Moreovei:, it is understood that the defendant will have no right to
      withdraw his plea of guilty should the sentence imposed by the Court be outside the Guidelines
      range set forth above.

               Jt is agreed (i) that the defendant will not file a direct appeal; nor bring a collateral
      challenge, including but not limited to an application under Title 28, United States Code, Section
      2255 and/or Section 2241, of any sentence within or below the Stipulated Guidelines Range of 41
      to 51 months' imprisonment, and (ii) that the Government will not appeal any sentence within or
      above the Stipulated Guidelines Range. This provision. is binding on the parties even if the Court
      employs a Guidelines analysis different from that stipulated to herein. Furthermore, it is agreed
      that any appeal as to the defendant's sentence that is not foreclosed by this provision will be limited
      to that portion of the sentencing calculation that is inconsistent with (or not addressed by) the
      above stipulation. The parties agree that lhis waiver applies regardless of whether the term of
      imprisonment is imposed to run consecutively to or concurrently with the undischarged portion of
      any other sentence of imprisonment that has been imposed on the defendant at the time of
      sentencing in th'is case. The defendant further agrees not to appeal any term of supervised release
      that is less than or equal to the statutory maximum. The defendant also agrees not to appeal any
      fine that is less than or equal to $1,000,000, and. the Government agrees not to appeal any fine that
      is greater than or equal to $15,000. Notwithstanding the foregoing, nothing in this paragraph shall
      , .....   (,1!\,:l,'1   I   '(1,   1~: •,   ••:,•:~:•   ,•{"'   •.•.:1•1!t•   •••/'it•'•:,,,~!,,   !,.~\'•'\   ':•••11 :••~ ::   !•;•,   .:,~   '•.l.'1•••f   ,f,,:,,.,11,   .r
      ineffective assistance of counsel, whether on direct appeal, collateral review, or otherwise. Rather,
      it is expressly agreed that the defendant reserves those rights.

              The defendant hereby acknowledges that he has accepted this Agreement and decided to
      plead guilty because he is in fact guilty. By entering this plea of guilty, the defendant waives any
      and all right to withdraw his plea or to attack his conviction, either on direct appeal or col laterally,
      on the ground that the Government has failed to produce any discovery material, .le11.cks Act


      2019,07,08
12/11/2019     16:23    2126370086                           USATTORNl:.Y




                                                                                                     Page 5


       material, ,exculpatory material pursuant to Brady v. Maryland, 373 U.S. 83 (1. 963), other than
       jnfonnation establishing the factual innocence of the defendant, or impeachment material pursuant
       to Giglio v. United States, 405 U.S. 150 (1972), that has not already been produced as of the date
       of the signing of this Agreement.

               The defendant recognizes that, if he is not a citizen of the United States, his guilty plea and
      conviction make it very likely that his removal from the United States is presumptively mandatory
      and that, at a minimum, he is at risk of being removed or suffering other adverse immigration
      consequences. If tile defendant is a naturalized citizen of the United States, he recognizes that
      pleading guilty may have consequences with respect to the defendant's immigration status. For
      example, under federal law, an individual may be subject to denaturalization and removal i.f his
      naturalization was procured by concealment of a material fact or by willful misrepresentation, or
      otherwise illegally procured. The defendant acknowledges that he has discussed the possible
      immigration consequences (including removal or denaturalization) of his guilty plea and
      conviction with defense counsel. The defendant affirms that he wants to plead guilty regardless
      of any immigration or denaturalization consequences that may result from the guilty plea and
      convi.ction, even if those consequences include denaturalization and/or removal fror.n the United
      States. The defendant understands that denaturalization and other immigration consequences are
      typically the subject of a separate proceeding, and the defendant understands that no one, including
      his attorney or the District Court, can predict with certainty the effect of the defendant's conviction
      on the defendant's immigration or naturalization status. Tt is agreed that the defendant will have
      no right to withdraw his guilty plea based on any actual or perceived adverse immigration
      conse9uences (including removal or denaturalization) resulting from the guilty plea and
      conviction. It is further agreed that the defendant will not challenge his conviction or sentence on
      direct appeal, or through 1itigation under Title 28, United States Code, Section 2255 and/or Section
      2241, on the basis of any actual or perceived adverse immigration consequences (including
      removal or denaturalization) resulting from his guilty plea and conviction.

              It is further agreed that should the conviction following the defendant's plea of guilty
      pursuant to this Agreement be vacated for any reason, then any prosecution that is not time-barred
      by the applicable statute of limitations on the date of the signing of this agreement (including any
      counts that the Government has agreed to dismiss at sentencing pursuant to this Agreement) may
      be commenced or reinstated. against the defendant, notwithstanding the expiration of the statute of
      limitations between the signing of this Agreem.en.t and the commencement or reinstatement of such
      prosecution. It i.s the intent of this Agreement to waive all defenses based on the statute of
      limitations with respect to any prosecution that is not time-barred on the date that this Agreement
      is signed.


      prosecuting authority other than this Office.




      2019.07 08
12/11/2019       15:23   2125370085                     USAT IUHNt:.Y




                                                                                               Page 6


             Apart from any written Proffer Agreement(s) that may have been entered into between this
     Office and defendant, this Agreement supersedes any prior understandings, promises, or
     conditions between this Office and the defendant. No additional understandings, promises, or
     conditions have been entered into other than those set forth in this Agreement, and n.on.e will be
     entered into unless in writing and signed by all parties.

                                                         Very truly yours,

                                                         GEOFFREY S. BERMAN
                                                         United States Attomey

                                                  By:
                                                         Justin V. Rodriguez I Sheb Swett
                                                         Assistant United States Attorney
                                                         (212) 637-2591 / 6522




     AGREED AND CONSENTED TO:

     ~7~
     Edward Torres                                       DATE             I



    Antonia Marie Apps,                                  DATE
    Adam Fee, Esq.
    Attorneys for Edward Torres




    2019 07.08
    12/ll/2Bl9    15:23      2126370086                  IJSATTORNEY                               PAGE    10/24
"        t




                                                                                                     ·'·
                 JCBHTorP

         1       UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK
         2       ------------------------------x
         3       UNITED STATES OF AMERICA,

         4                      v.                                     19 Cr.   169   (VM) (SLC)

         5       EDWARD TORRES,

         6                                                             Plea
                                     Defendant.
         7
                 ------------------------------x
        8
                                                                       New York, N.Y.
        9                                                              December 9, 2019
                                                                       10:10 a.rn.
       10

       11        Before:

       12                                    HON. SARAH L. CAVE,

       13
                                                                       Magistrate Judge
       14

       15                                          APPEARANCES

       16        GEOFFREY S. BERMAN
                       United States Attorney for the
       17              Southern Dist:r.ict of New York
                 SE]BASTIAN SWETT
       18              Assistant United States Attorney

       19        MILBANK, TWEED, HADLEY & l".!cCLOY LLP
                          Attorneys for Defendant
       20        BY:      ANTONIA Mll.RIE APPS
                          DANIEL CURTIS HOOKS
       21



       23

       24
       25


                                     SOtJTHE,RN   DJ.STRICT REPORTERS, P.C.
                                                   (212) 805-0300
12/11/2019    16:23                    2126370086                                                                     USATTORNEY                                                                                           PAGE:.   11/24




              JC8HTorP

                                            (Case Callecll

      2                                    THE DEPUTY CLERK:                                                  Counsel, please state your

      3       appearance for. the record.

      4                                    MR. SWETT:                                  Good morning, your Honor.                                                                         Sheb Swett, for

      5       the United States.

      6                                    THE COURT:                                 Good morning·, Mr. Swett.

      7                                   MR. HOOKS:                                  Dan Hooks and Antonia Apps, for Edward

      8      Torres.
      9                                    THE COURT:                                 Good morning, Mr. Torres.

    10                                     THE DEFENDANT:                                           Good morning.

    11                                    THE COURT:                                  I'm Magi st.rate Judge Ca,ve.                                                                      The purpose of
    12       this proceeding is to make sure that you understand your

    13       rights, to decide whether you're pleading guilty of your own

    14.      free will, and to make sure you're plea~ing guilty because you

    15       are guilty and not for some other reason.

    16                                     I have before me a. consent to proceed bef or.e a

    17       magistrate judge on a :celony plea aJ.locution tha.t you've

    J.8      signed,, sir.                               What this form sa.ys is that knowing you have the

    19       right to have your plea taken by a United States district

    20       judge, you're agreeing to have the pl~a taken by a United
    21       States magistrate judge.                                                                  You will still be entitled to all the

             ,_:.c.1lll\!..   .i:   I \Ji.I'·-'   1..l~ll.,.t    1..i.1   \.JL \~.   1••   ~.J • ._//J.,:,   ,,!,,)   .'t   ,,.J.,I   V'll\!":.l....-;   ·ui..:: I   \.J,1 ~.:;   1..t   --l .......':it,.I .. r \,..,1.



    23       jud.ge.                   Among other things, if you're found guilty, you will be

    24       sentenced by a district judge.
    25                                    Do you understand that, sir?


                                                                SOUTHERN DISTRICT RF.',P.ORTERS, P.C.
                                                                          (212) 805-0300
12/11/2019    15:23      2125370085                                                          USA TTORl'lEY                                                                                   PAGE    12/24


                                                                                                                                                                                               .:i

              JC8HTorP

     1                    TliE DEJrENDAN'l':                             Yes, ma'am.

     2                    THE COURT:                        I will accept your consent.

     3                    THE DEFENDANT:                                 Thank you.

     4                    THE COURT:                        Will the clerk please swear in the

     5        defendant.

     6                    (Defendant sworn)
     7                    THE DEFENDANT:                                 My name is Edwa.rd Torres.

     8                    THE     COURT:                    Thank you.

     9                   Mr. Torres, do you understand that any statements you

   10         make here may be used against you in a prosecution for perjury,

   11         or for making false statements?

   12                    THE, DE.FEN DANT:                               Yes, ma' am.

   13                     THE COURT:                        If at any time you don't understand any of

   14         my questions or if you want to consult with your attorneys,

   15         just say so, because it's very important that you understand

   16         every question before you answer.                                                              OK?

   17                     THE DEFENDANT:                                 OK.

   18                     THE COURT:                        Can you please tell me your full name.

   19                    THE DEFENDANT:                                  My name is Edward Torres.

   20                     THE COURT:                        What is your age, sir?

   21                     THE DEFENDANT:                                 48 years old.
         ,,
                          ri1I,   i..,.\,_Jt.,,..•,1_',J.   1:.,.L~•.'   ::{'••1..1   ,...   ' - J , . l . l , l.. \.';il   ,••1.1,   1 •• 1t.~   \)1,lll,~,':\1   1'll,,(,,'ll,l'";,1   0




    23                    THE DEFENDANT:                                 Yes, ma'am.

    24                    THE COURT:                        Are you a.ble to read and write in English?

    25                    THE', DEFENDANT:                               Yes.


                                          SOUTHERN DISTRICT REPORTERS, P.C.
                                                                          (212) 805-0300
                                                                                                  USATTORNEY                                                  PAGE   13/24




            JC8HTo:r.P.


   1                      THE COURT:                             What 5.s the extent of you.i::- .for.ma.l

  2         ed.ucation 7
  3                       THE DEFENDANT:                                  GED.

  4                       THE COURT:                             Are you now or have you recentJ.y been

  5         under the continuing care of a doctor or psychiatrist for any

  6         reason?

  7                       THE DEFENDANT:                                  Yes.

  8                       THE COURT:                             Does       the condition for which you're being

  9         treated have any impact on your ability to see, hear, think,

10          reason or understand or make decisions?

11                        THE          DEFENDANT:                         No, ma'am.
12                        THE COURT:                             Have you been hospitalized in the past for

13          rnental illness?

14                        THE DEFENDJ.\NT.:                               No.          ·

l5                        THE COURT:                             Have you been hospitalized for a.lcohoJ.ism?.

16                        THE, DEFENDANT:                                 No.

17                        THE COURT:                             Narcotics addiction?

J. 8                      THE DEFENDANT:                                  Yes.

19                        THE COURT:                             When was that, sir.?

20                        rm:,         DEFENDANT:                         Wh@n we                               got ai:i:ested. --           Wrl811 l   got

21          arrested, they put me into a drug program for heroin.
       :1
                          ,1 Jll'..1   •,.,,1._•   1,.1,1,\L.,   J:'.!W   I 1,:,11.J       -..i.'-,:JI.....-'    W(,~•   ,,l,1".\,.




23                        THE DEFENDAN!:                                  Like, January 8, when we got arrested.

24          January -- sometime in January.
25                        THE COURT:                             How long was that treatment?


                                                   SOUTHERN DISTRICT REPORTF,RS,                                                      P.C.
                                                                          (212)                  805-0300
                        2126370086                                                                        USA l l lJ!'l:'.Nt. Y
. 12/11/2019   16:23



               JC8HTorl:'


        J.                  THE DEFENDANT:                                               I was in the hospital for, like,

        2      almost 17 days.

        3                   THE COURT:                             As you sit here today, are you under the

        4      influence of any mind-altering drug or alcoholic drink?

       5                    THE DEFENDANT:                                               No, ma. 'am.

       6                    THE COURT:                             Have you been able to understand

        7      everything I've said so far?

        8                   THE DEFENDANT:                                               Yes.

        9                   THE COURT:                             Ha.ve you seen a copy of the indictment in

      10       this case?

      11                    THE DEFENDANT:                                               Yes, ma'a.m.

      12                    THE COURT:                             Have you read it yourself, sir?

      13                    THE DEFEND~NT:                                               Yes.

      14                    THE COURT:                             Do you understand what it says you did?

      15                    THE DEFENDANT:                                               Yes.

      16                    THE COURT:                             Have you had a chance to discuss the

      17       charge and how you wish to plead with your attorneys?
      l8                    THE DEFENDANT:                                               Yes.

      19                    THE COURT:                             Are you satisfied with your attorney's

      20       representation of you?

      21                    THE DEFENDANT:                                               Yes, ma. ' am.

                            I   1\   '.,.. \,,   t.J J. \   .L •   i   I ;,,. -.:   I•    J   t.. ' l ~   \ i •   ~   1•. ,   ,_i,   ~ .. U . I... I.   \ ; t: ~   I·,:\.• .L {.   I.. I J, ~ .t.. l , J.'   , '._)   \.,~   I ......, I._ t..l   ,.-5 : )


      2. 3     this case with them?

      24                    THE DEFE,NDANT:                                              Yes.

      25                    THE COURT:                             Are you ready to enter a plea today?


                                                 SOUTHERN D!STRICT REPORTE,RS, P. C.
                                                           (212 J 805-0300
12/11/2019         16:23                         2126370086                                                                    USATTORNEY                                                                                          PAGE    15/24




               JC8HTorl:-"

      1                                           THE DEFENDANT:                                            Yes, ma.' am.

     2                                            THE COURT:                                   Count One of the indictment charges that

     3        you, Edward Torres, between January 2018 and January 2019, in

     4        the Southern District of New York and elsewhere, intentionally

     5        and knowingly combined, conspired, and agreed with others to

     6        violate the narcotics laws of the United States, in violation

     7        of 21 U.S.C. Sections 841(a) (1) and 846.                                                                                                            The government

     8        charges that the object of this conspiracy was to distribute

     9        and possess with the intent to distribute mixtures and

   10        substances containing a detectable amount of heroin, fentanyl,

   11        and cocaine.

   12                                            Do you understand this charge?

   13                                            THE DEFENDANT:                                             Yes, ma'am.
   14                                            THE COURT:                                   How do you wish to plead?

   J. 5                                          THE DEFENDANT:                                             I wish to plead guilty.
   16                                            THE COURT:                                   With respect to the count charging you
   J.7       with narcotics conspiracy, I want you to understand that the
   18        maximum penalty is a prison term of 20 years, a term of

   19        supervised release of life, and a fine of as much as a million

   20        dollars or twice what was 9c1.ined because of the criminal
   21        a.ctivity or twice what someone othe:r th.an yourself lost because

             •.. 1.1   '-j'.., 1.,"'   •..,l,.   .. l.,~l!J., .   .LG.I,,.,    ,.1•~1   l   \,-,; l,.J" /   1.,IJl\,1   1.,J   i,1C..1l.( .. ,~.il.1.,,.,,l"J."   .. ~1-·.:::l.. ..t,\.1J ..   \J.,'1~>'•   ._·i,',-ll'1l :J,1;,
                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                   '-.J,




   23        $100.                     With respect to this count, there's a mandatory minimum

   24        term of supervised release of life.                                                                                                 In add.it.i.on, the Court
   25        could order you to pay restitution to any victims.


                                                                              SOUTHERN DISTRICT RF,l?ORTERS,                                                             P. C.
                                                                                                            (212) 805-0300
12/11/2019      15:23          2125370085                                                            USATTURNt:.Y




                JC8H.'J.'orP

      1                         Do you. u.nde.rstand. u·,ese rn.a>.::imum penalties os I've

      2         described them to you?

      .3                        THE DEFENDANT:                                      Yes, ma'am .

      4                         MR. SWETT:                             Your Honor, I would just note, I think the ·

      5         mandatory minimum is three years for supervised release.

      6                         THE COURT:                             Thank you for correcting me.

      7                         Do you understand that if you plead guilty, you may be

      8         required to give up, or forfeit, to the government any money or

      9         property you received from the offense that was used to commit

    10          the offense?

    11                          THE           DEFENDANT:                            Yes, ma.'am.

   12                           THE COURT:                             Do you also understand that if, as part of

    l3          your sentence, you were placed on a term of supervised release

    14          and you then violated any of the conditions of that release,

   15           you could face an add.ittonaJ. ter.m o:r: .:i.mp:r.ison.ment?

    16                          THE DEFENDANT:                                      Yes, ma'am.

    l '/                        THE COURT:                             You told me earlier that you're a citizen

    18          of the United States, but by law I must still tell you that if,

    19          in fact, you are not a United States citizen, a guilty plea

    20          means you may be removed f:corn lhc United States and denied

    21          admission to the United States or citizenship in the future.
           ':
                                .. ;,_,.   .l ',Jl,l    iJ1 t\J',. •. l ,,it..,;11 Ir.)   L, i,,.J ,. :



    23                          THE DE,FENDANT:                                     Yes, ma'am.

    24                          THE COURT:                              Do you understand that you have a right to

    25          plead not guilty to this charge and a right to a jury trial if


                                                       SOUTHERN DISTRICT REPORTERS, P.C.
                                                                                     (212) 805-0300
                           2125370085                                                                           USATTORNEY
,. 12/11/2019    15:23



                                                                                                        ..,,.   . .       "
                JC8HTorP


                you wish?

        2                    THE DEFENDANT:                                                 Yes, ma'am.

        3                    THE COURT:                                             Do you understand that if you pled not

        4       guilty end went to trial, you would be presumed innocent, and

        .5      the burden would be on the government to prove your guilt

        6       beyond a reasonable doubt?

        7                   THE DEFENDANT:                                                  Yes, ma'am.

        8                   THE COURT:                                             Sir,       I want you to understand that there

        9       are a number of other rights that you would have if you pled

     10         not guilty and went to trial.                                                                   If you went to trial, you would

     11         be entitled to be represented by an attorney at all stages of
     12         the case, and if you could not hire an attorney, the court

     13         would provide one to you for free.                                                                               At trial you would be

     :i. 4      entitled to confront and cross-examine any witnesses called by
     l5         the government to testify against you.                                                                               You would be entitled

     16         to testify in your own behalf.                                                                  You could call witnesses and

     17         present evidence, and the Court would compel the attendance of

     18         witnesses you wished to call at trial.                                                                              Also at trial you would
     J. 9       not be required to testify against yourself.

     20                    Do you undersLand all these rights as I've described

     21         them to you?
                            ,I   j   ~~.,   1.. ,,1,,1.l,.'   J•• ,1.~1..,1.~!.f'l ,I   •   , ,.:,,   i:1-_J          ,,.1:! •


     23                    THE COURT:                                              Do you understand that you give up all

     24         these rights if you plead guilty?
     25                    THE DEFENDANT:                                                   Yes.


                                                       SOUTHERN DISTRJ:CT REPORTERS, P.C.
                                                                                            (212) 805--0300
12/11/2019    16:23      2126370086                     IJSATTORNEY


                                                                                           '·1

              JC8HTorP

                           THE COU~.T:    Do you understand that if you enter a

     2        guilty plea, you will not be able to withdraw this plea, there

     3        will be no trial, and the only remaining step in this case will

     4        be   sentencing?

     5                     THE DEFENDANT:       Yes, ma'am.

     6                     THE, COURT:    Do you    understand that even if you' re

     7        surprised or disappointed by your sentence, you will still be

     8        bound by your guilty plea?

     9                     THE DEFENDANT:       Yes, ma'am.

    10                     THE COURT:     I have before me a letter dated

    11        December 2, 2019, from the U.S. Attorney to your attorney

    12        containing a plea agreement.              Have you read that letter?

    13                     THE DEFENDANT:       Yes, ma'am.

    14                     THE COURT:     Turning to the last page, is that your

    15        signature there, sir?

    l6                     THE DEFENDANT:       I got to sign it.

    17                     MR. SWETT:     I think      our copy is signed.
    18                     MS. APPS:     We gave two signed copies to the AUSA.

    l9                     THE COURT:     OK.    I have one signed copy he:r.e.      You

    20        signed it this moJ:·n:i.ng, sir?

    21                     THE DEFENDANT:       Yes.
         ,,
         I,




    23                     Before you signed it, did you discuss it with your

    24        a.ttorney?
    25                     THE DEFENDANT:       Yes.

                                  SOUTHERN DISTRICT REPORTERS, P.C.
                                            (212) 805-0300
12/11/2019   16:23      2126370086                    USATTORNEY                     r'AC:,1:.   l   'j/   k'I




                                                                                          I()



             JC8HTorP

     1                   THE, COUJ?-T:   D.i d they explain to you a.J.l of the terms

     2       and conditions?

     3                   THE DEFENDANT:      Yes, ma'am.

     4                   THE COURT:      Apart from what's contained in the letter,

     5       have any promises been made to you in order to get you to plead

     6       guilty?

     7                   THE DEFENDANT:      No,   ma' 9.rn.

     8                   THE, COURT:     In reviewing the plea, agree.ment, I note

     9       that it contains an analysis of how part of our law of

    J.0      sentencing known as the sent.encing guidelines roa.y impact the

   11        prison term in your case.         Based on that analysis, the

   12        agreement states the conclusion that the guideline sentencing

   13        range can be expected to be from 41 to 51 months.

   14                    Do you understand that?
   15                    THE DEFENDANT:       Yes, ma'am.

   16                    TI-IE COURT:    Do you understand that the sentencing

             judge is not bound by the calculation in the letter and that he

    18       will free to do his own calculation which may result in a

    19       guideline range that's different from the one in the letter?

    20       Do you understand that?

    21                   THE DEFENDANT:      Yes, ma 1 am.



    23       sentencing range the sentencing judge believes is called for by

    24       the guidelines, that range is just one of the many factors that

    25       the judge will consider in determining your sentence and that


                                 SOUTHERN DISTRICT REPORTERS, P.C.
                                           (212) 805-0300
12/11/2019       16:23        2126370086                       USATTORNl:.Y


                                                                                                 I .i

                 JCSH'.l.'o.r.P


         1       the judge has discretion to give you a prison sentence below or

         2       above that range, anywhere up to the maximum sentence of

         3       imprisonment of 20 years th.at I told you about earlier?                Do you

          4      understand that?

         5                        THE DEFENDANT:       Yes, ma'am.

         6                        THE COURT:       Do you also understand that under the

         7       terms of this plea agreement, if the judge sentences you to a

         8       prison term that is 51 months or less, you're giving up your

         9       right to a.ppea.J. that sentence or to challenge it in any other

    10           wa.y, such as through a writ of babeas corpus?

    11                            THE DEFENDANT:       Yes, ma'am.

    12                            THE COURT:       Also, do you understand that the plea

    13           agreement says you cannot appeal any fine of a million dollars

    14           or less and that you cannot appeal any lawful sentence of

    15           supervised release?

    16                            THE DEFENDANT:       Yes, ma'am.

    17                            THE COURT:       Knowing all of this, do you still wish to

    18           plead guilty to Count One of the indictment?

    19                            THE DEFENDANT:       Yes, ma'am.

    20                            TIIE COURT:      Hi.is any force or threats been used, ~ither

    21           direct or indirect,· to influence how you plead today?

    .~... .::.

                                  TI-IE   COURT:   Is your. plea volunta.:ry, made of your own

    24           free w:i.J.J.?

    25                            THE D8FE,NDANT:      Yes, m.a' am.


                                            SOUTHERN DISTRICT '.REPORTERS, l?.C.
                                                       (217)    805-0300
                                                                                                                              IJSATTDRNEY                                 t-'A{:il:.    Ll/L'I
     12/11/2019       15:23                    2125370085
'{       ~




                                                                                                                                                                                 i ,/

                      ,JC8HiorP


              l                                        THE COURT:                               Did you, :i..ri fact, commit the offense

              2       that's charged in Count One of the indictment?

              3                                        TI-IE    DEFENDANT:                                        Yes.          Yes,           ma'am.

              4                                        THE COURT:                               Before I ask you to tell me what you did,

              5       Mr. Torres, I'll ask the government to summarize the elements

              6       of the offense and, if they wish, to tell me any evidence that

              7       they would have offered at trial.

              8                                        MR. SWETT:                               Your               Hono.r., the elements of this count

              9       are, first, that two or more people agreed to violate the

         10           federal narcotics laws; and, second, that the defendant

         11           knowingly and willingly became a member of that agreement or

         12           conspiracy, knowing the object of the conspiracy.                                                                                           And here,

         l3           the object· was to distribute and possess with an intent to

         14           distribute mixtures and substances containing a detectable

         15           a.mo1.mt of heroin, f.entanyl, cocaine.                                                                                        Additionally, the

         16           government would have to prove venue in the Southern District

         17           of New Yo~k by a preponderance of the evidence.

         18                                            Very briefly, if the case went to trial, the

         19           government through undercover police testimony, through video

         20           recordinga, and through cooperator Leslimony, as well as lab

         21           reports and the physical seizure of drugs would prove that the

         '    ,,.:,   ..J,.•.~"J,.t'":Ll',..l<:,~11.
                      1                                 }}~,I   ._.1•. t.~...i.. L•·   Jt   ',.:•.• I   .,.   J    -!.:r::   l..~_;11 .• ,l·,',1 .J.,_l._j_. •



             23                                        THE COURT:                               Thank you, Mr. Swett.

             24                                        Mr. Torres, please tell me in your own words what you

             25       did that makes you guilty of the charge against you.


                                                                        SOUTHERN DISTRICT REPORTERS, P.C.
                                                                                                                  ( 212) 805-0300
12/11/2019   15:23      2125370086                 USA l l Ur:'.Nl:.Y



                                                                                  i ,;

             JC8HTorP

      1                  THE DEFENDANT:    I participated in sellJ.ng heroin in

      2      the Bronx, J47 in the Bronx.

      3                  THE COURT:   147th Street?

      4                  THE DEFENDANT:    Yes, in the Bronx.

      5                  THE COURT:   And you did that with other people?

      6                  THE DEFENDANT:    Yes.

      7                  THE COURT:   What drugs were involved?

      8                  THE DEFENDANT:    Heroin.

      9                  THE COURT:   Heroin.

    10                   Was fentanyl also involved?

    11                   THE DEFENDANT.:   I don't -- I didn't know it had --

    12       like, I didn't know it had fentanyl.

    13                   MR. SWETT:   Your Honor, I'll pr.off.er that the lab

    J. 4     results showed, that some of the heroin samples had fentany 1 and

    15       cocaine.     I believe knowing one of the objects, that is the

    16       heroin, is sufficient.

    17                   THE COURT:   Thank you.

    18                   Mr. Torres, you also understand that the time period

    J. 9     at issue here is from January 2018 through January 2019,

    20       correct?

    21                   THE DEFENDANT:    Yes, ma'am.



    23       either side wishes me to ask of Mr. Torres?

    24                   MR. SWETT:   Your Honor, I wo1.1ld just r-equest that the

    25       Court ask him if he knew what he did was in violation of the


                                SOUTHERN DISTRICT REPORTERS, P.C.
                                           (212) 805-0300
12/11/2019   16:23      2126370086                         USATTORNEY


                                                                                                   I   'I


             JC8HTorP

      1      law.

      2                  THE COURT:          Mr. Torres, did you understand that what

      3      you did violated the law?

      4                  THE DEFENDANT:             Yes, ma'am.

      5                  THE COURT:          On the basis of the defendant's response

      6      to my questions and my observations of his demeanor, I find

      7      that he's fully competent to enter an informed plea at this

      8      time.   I also conclude that he understands the nature of the

      9      charge and the consequences of his plea.                    Finally, I'm

   10        satisfied that his plea is voluntary and that there's a factual

    11       basis for it.           Accordingly, I recommend that the pr.offered plea

    12       to Count One of the indictment be accepted.                    A presentence

    13       investigation report is ordered.

    J. 4                 Has the district judge is set a sentencing date?

    15                   MR. SWETT:          No, your Honor.        We would request a

    16       control date three months out.

    17                   THE COURT:           Th:ree months out wo1.JJ.d take us to ·-- hold

    18       on one second -- March 9, 2020.                  So we'll set the sentencing

    19       date for March 9, 2020.

    20                   T.'1i:.   Swel~L,   Lb~   pJ:·Qsi::::cution c<1se .summary for purposes

    21       of the presentence report is to be delivered to the probation



    23                   MR. SWETT:           Yes, your Honor.

    24                   THE', COURT:         Thank you.
    25                   Ms. Apps and Mr. Fee,             if you would rna,ke your.selves


                                     SOUTHF,RN DISTRICT REPORTERS, P. C.
                                                ( 212) 805-03 00
                                                       USATTORNEY                 PAGE        24/24
  '.
12/11/2013   15:23        2125370085



                                                                                    .I   ,I


             JC8HTo.r.P

       J.    ava.Ll.abJ.e to be .i.nterviewed by p.r.obation, by th.e probation

       2     department, no later than 11 days from today as well.

       3                  MS. APPS:      Yes, your. Honor..

       4                  THE COURT:      OK.    Thank you.

       5                  Anything further on this matter.from either side?

       6                  MR. SWETT:      No.    Thank you, your Honor.

       7                  THE COURT:      Thank you.

       8                  Thank you, Mr. Torres.

       9                  THE DEFENDANT:        Thank you, ma'am.

   10                     THE COURT:      We're adjourned.

   11                      (Adjourned)

   12

   J. 3

   14

   J.5

   16

   17

   J.8

   19
   20

   21



   23

   24

   25


                                  SOUTHERN DISTRICT REPORTERS, P.C.
                                                ( 212) 805-0300
12/11/2019    16:23      2126370085                       IJ'.::lAI 11.Jr(/'lt:.Y
     !,




                                                           U.S. l)epartment of Justice

                                                           United States AllOl'ney
                                                           Southern
                                                             (
                                                                    District oJ1 New York


                                                           The Silvi<:, J, Mollo J:1\1ilding
                                                           One: Saint Andrcw·s Plaza
                                                           New York. New York 10007



                                                           December 11, 2019



     BVFAX
    The Honorable Victor Marrero
    Unit<.:d States District Court Judge
    500 Pearl Street
    New York, New York 10007

             Re:      United State.-. v. Edward Torres, 19 Cr. 169 (VM)

    Dear Judge Marrero: .

           Please find enclosed a proposed order accepting the plea of the defendant in the above-
    captioned matter. The Government requests that the Court set a sentencing date.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                      By:S~                                    <;;w-t
                                                         Assistant United States Attorney
                                                         (212) 637-6522
    cc:      Antonia Apps, Esq. (by email)
